RICE, C. J.
According to section 1969 of the Code, when the defendant to a bill for divorce is a non-resident, the complainant “must have been a bona-fide resident of this State, for one year next before the filing of the bill; which must be alleged in the bill, and proved.” One of the objects of the bill in this case, is .to obtain a divorce. There is no proof that the complainant was a resident of this State, for one year next before the filing of the bill. For want of such proof, the bill, so far as it could be regarded as a bill for divorce, should have been dismissed, without prejudice to the right of the complainant to file another bill for divorce. "We shall reverse the decree of the chancellor, so far as it relates to the divorce sought by the bill, and render a decree, so far as the divorce is concerned, in conformity with the view above expressed, without interfering with the decree in any other respect. Taliaferro v. The Branch Bank at Montgomery, 23 Ala. 755; Larkins v. Biddle, 21 Ala. 252.
The next friend of the appellant must pay the costs of the appeal to this court.
Walker, J., not sitting.